DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7 September 2021 has been entered.  Claims 1, 7-9, 11, 20-21, 34, 39, 46, 62, 68-70, 101-102, 104, 112, 120, and 129 have been cancelled. Claims 131-150 have been newly added. Claims 134, 136, 138, 140 and 148 are withdrawn pursuant to Applicants' election without traverse of species, test substance, filed on 11 March 2020. Claims 131-133, 135, 137, 139, 141-147 and 149-150 are currently under consideration in this application.
The objections to the specification are withdrawn in view of Applicant's amendments.
The rejection of claims 68-70, 102, 104, and 120 (corresponding to new claims 131-133, 146 and 149) under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendments. 

Response to Arguments
Applicant’s arguments, see page 29, filed 9/7/2021, with respect to the rejection under 35 U.S.C. 102(a)(1) as anticipated by Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) have Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917). Therefore, the instant office action is a non-final rejection. 
Applicant's arguments regarding the combination of Michael and Norotte (Arguments Pg. 31-32) have been fully considered, but they are not persuasive. Applicant argues there is no explanation why any teaching in Norotte with respect to vascular grafts would have provided a reason to ignore Michael's clear requirement for a scaffold (Matriderm) with respect to skin substitutes. In response to Applicant's arguments, Michael does disclose use of Matriderm as a stabilization matrix (Michael Pg. 2, Col. 2, ¶ 2). Similarly, Norotte discloses non-adhesive Teflon or agarose as molding templates (reads on matrix) (Norotte Pg. 3, Preparation of multicellular spheroids and cylinders and agarose rods, ¶ 1, lines 11-12: For cylindrical bioink, cylinders were mechanically extruded into specifically prepared non-adhesive Teflon or agarose molds using the bioprinter) and later removing the supporting agarose rods 
Applicant further argues a person of ordinary skill could not have predicted the claimed methods could achieve differentiation of the constructs in vitro based on any teachings in Michael alone or in combination with the secondary reference; however, these arguments are not germane to the claimed invention.  The instant claim only requires depositing the bio-inks and maturing the deposited bio-inks to allow the cells to cohere.  As detailed in the rejection below, Michael teaches the limitations of depositing the bio-inks and maturing the bio-inks (proliferation) (Michael Pg. 2, Col. 2, ¶ 2; Figure 1; Pg. 2, Col. 2, ¶ 4; Pg. 7, Col. 1, ¶ 3, lines 3-4). 

Claim Objections
Claims 135, 137, 139, 143 and 145 are objected to because of the following informalities:   
In claims 135, 137, 139 and 145, "comprises" should be amended to "further comprises". 
In claim 143, line 2, "the organoids comprising" should be amended to "wherein the organoids comprise". 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 141, 143 and 147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 141 recites "about 90:10 to about 99:1" in line 2. The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the recited ratios are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 143 recites the limitation "depositing a plurality of organoids into the deposited bio-ink" in lines 1-2.  It is unclear if the plurality of organoids are deposited into the epidermal bio-ink, the dermal bio-ink, or both.  
Claim 147 recites the limitation "the test substance" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "The method of claim 145" with "The method of claim 146". For purposes of prior art, claim 147 will be interpreted as dependent on claim 146. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 142 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 142 recites the claim limitation "wherein the epidermal bio-ink is deposited on the at least one surface of the dermal bio-ink before the dermal bio-ink is matured”.  The claim limitation fails to further limit the independent claim.  Claim 142 depends from claim 131 that recites "d. depositing the epidermal bio-ink such that the epidermal bio-ink contacts and forms a layer on at least one surface of the dermal bio-ink; and e. maturing the deposited dermal and epidermal bio-inks in a cell culture media to allow the cells to cohere to form the three-dimensional, engineered, biological skin tissue". Claim 142 fails to further limit steps d and e of claim 131, because the epidermal bio-ink is deposited before both deposited bio-inks are matured.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 131, 133, 135, 137, 142-144, 149 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917).

Regarding claim 131, Michael teaches a laser-assisted bioprinting (LaBP) technique (method) to create a fully cellularized skin substitute. The unique feature of LaBP is the possibility to position different cell types in an exact three-dimensional (3D) spatial pattern. Michael teaches positioning fibroblasts and keratinocytes on top of a stabilizing matrix (surface) (Michael Abstract, lines 3-5). 
Regarding claim 131, step a and step b, Michael teaches the cells (NIH3T3 fibroblasts and HaCaT keratinocytes) were trypsinized and centrifuged at 400 g.  A pellet containing 1.5 million cells was resuspended in a mixture of 37 ml collagen, 5 ml Michael Pg. 2, Col. 2, ¶ 2). 
Regarding claim 131, step c and step d, Michael teaches for the skin substitutes 20 layers of fibroblast-containing collagen and 20 layers of keratinocyte-containing collagen were printed subsequently onto a sheet of MATRIDERM®, used as a stabilization matrix (Michael Pg. 2, Col. 2, ¶ 2; Figure 1: depicts keratinocytes/epidermal bio-ink forming a layer on fibroblasts/dermal bio-ink).
Regarding claim 131, step e, Michael teaches the constructs were raised to the air-liquid-interface and cultivated with differentiation medium on top of plastic platforms (Michael Pg. 2, Col. 2, ¶ 4).  Proliferation could be found in all examined stages of the in vitro cultures (Michael Pg. 7, Col. 1, ¶ 3, lines 3-4). 
Michael does not teach dermal fibroblasts and that the surface is not a scaffold.
Bisson discloses a fibroblast feeder layer is currently the best option for large scale expansion of autologous skin keratinocytes that are to be used for the treatment of severely burned patients. In a clinical context, using a human rather than a mouse feeder layer is desirable to reduce the risk of introducing animal antigens and unknown viruses (Bisson Abstract, lines 1-4).  Keratinocytes grown either on an irradiated human feeder layer or irradiated 3T3 cells (i3T3) can be cultured for a comparable number of passages. The average epithelial cell size and morphology were also similar (Bisson Abstract, lines 8-10). Irradiated human dermal fibroblasts provide a good human feeder layer for an effective expansion of keratinocytes in vitro that are to be used for clinical purposes (Bisson Abstract, lines 18-20).
Norotte Pg. 1, Introduction, ¶ 2 – Pg. 2, line 2).  Norotte discloses a fully biological scaffold-free tissue engineering technology to fabricate small-diameter multi-layered tubular vascular grafts that are readily perfusable for further maturation (Norotte Pg. 2, ¶ 4, lines 1-3).  For cylindrical bioink, cylinders were mechanically extruded into specifically prepared non-adhesive Teflon or agarose molds using the bioprinter (Norotte Pg. 3, Preparation of multicellular spheroids and cylinders and agarose rods, ¶ 1, lines 11-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael's method of fabricating a three-dimensional, engineered, biological skin tissue by substituting the NIH3T3 fibroblasts with Bisson's dermal fibroblasts, because human dermal fibroblasts are desirable to reduce the risk of introducing animal antigens and unknown viruses (Bisson Abstract, lines 1-4) and the 3T3 feeder layer can be efficiently replaced by selected irradiated human dermal fibroblasts (Bisson, Pg. 4700, lines 2-3).  One of ordinary skill would have been motivated to further modify Michael's method by not depositing the tissue on a scaffold, as taught by Norotte, because scaffolds may affect the long term behavior of the engineered tissue construct and interfere with its primary biological function (Norotte Pg. 1, Introduction, ¶ 2 – Pg. 2, line 2). There would have been a reasonable expectation of success, because scaffold-free techniques are being applied even in

Regarding claim 133, Michael teaches cells were arranged in 3D skin constructs using LaBP (laser-assisted bioprinting) (Michael Pg. 2, Col. 1, ¶ 4).  The laser pulses are focused through the upper glass slide into the laser absorbing layer, which is evaporated locally. The vapor pressure propels a small amount of the subjacent biomaterial towards the receiver glass slide (reads on aerosol spray bioprinting) (Michael Pg. 2, Col. 2, ¶1, lines 5-8).   	
Regarding claims 135 and 137, Bisson discloses human skin keratinocytes and/or fibroblasts were obtained from a normal newborn or adult (Bisson Pg. 4697, 4.1 Cell Culture, lines 2-3). 
It would have been obvious to modify the method taught by Michael, Bisson and Norotte by substituting the NIH3T3 fibroblasts and HaCaT keratinocytes with Bisson's primary dermal fibroblasts and primary keratinocytes, because human dermal fibroblasts are desirable to reduce the risk of introducing animal antigens and unknown viruses (Bisson Abstract, lines 1-4) and the 3T3 feeder layer can be efficiently replaced by selected irradiated human dermal fibroblasts (Bisson, Pg. 4700, lines 2-3). Bisson further discloses the culture of keratinocytes in vitro has many clinical and research applications such as the treatment of chronic ulcers or burn patients, tissue-engineered skin for wound healing or pharmacological studies (Bisson Pg. 4685, 1. Introduction, lines 1-3).
Regarding claim 142, Michael teaches for the skin substitutes 20 layers of fibroblast-containing collagen and 20 layers of keratinocyte-containing collagen were Michael Pg. 2, Col. 2, ¶ 2; Figure 1: depicts keratinocytes/epidermal bio-ink forming a layer on fibroblasts/dermal bio-ink). Michael further teaches the constructs were raised to the air-liquid-interface and cultivated with differentiation medium on top of plastic platforms (Michael Pg. 2, Col. 2, ¶ 4).  Proliferation could be found in all examined stages of the in vitro cultures (Michael Pg. 7, Col. 1, ¶ 3, lines 3-4). 
Regarding claims 143 and 144, Michael teaches LaBP offers the possibility to place cells of a specific type wherever in the tissue they are needed. This is a unique feature of bioprinting techniques and it may be used to print skin supplemented with endothelial cells, hair follicle cells, peripheral nerve cells, Schwann cells, melanocytes or cells present in perspiratory and sebaceous glands (Michael Pg. 9, Col. 2, ¶ 2 – Pg. 10, line 1).
Regarding claim 149, Michael teaches 20 layers of fibroblast-containing collagen and 20 layers of keratinocyte-containing collagen were printed subsequently onto a sheet of Matriderm (reads on temporal delay in the deposition of epidermal bio-ink/keratinocytes onto the dermal bio-ink/fibroblasts) (Michael Pg. 2, Col. 2, ¶ 2, lines 7-10).
Regarding claim 150, Michael discloses no complete vascularisation of the printed skin equivalents could be achieved under the current conditions (Michael Pg. 9, Col. 1, ¶ 1, lines 1-2). 

Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917) and further in view of Seol (Seol, Y-J. et al., Bioprinting technology and its applications, Epub 2014 Jul 24, European Journal of Cardio-Thoracic Surgery, 46, 342-348). 

	Regarding claim 132, Michael teaches bioprinting of the dermal bio-ink (Michael Pg. 2, Col. 1, ¶ 4), but does not teach extrusion bioprinting. 
	Seol teaches bioprinting techniques, such as jetting (includes laser-assisted as taught by Michael) and extrusion-based systems. Seol discloses advantages include wide material selectivity, scalable production, use of synthetic polymers (Seol Figure 3: Extrusion-based bioprinting) and cell viability in the fabricated structure by extrusion-based bioprinters is reportedly higher than 90% (Seol Pg. 344, Col. 2, lines 14-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Michael, Bisson and Norotte by depositing the dermal bio-ink by extrusion bioprinting, as taught by Seol.  This is because Seol discloses advantages such as scalable production and higher cell viability in structures fabricated by extrusion bioprinting (Seol Figure 3, Pg. 344, Col. 2, lines 14-15). 
 
Claims 139 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917) and further in view of Cichorek (Cichorek, M. et al., Skin melanocytes: biology and development, 2013, Postepy Dermatol Alergol, 30(1): 30-41). 
	
Regarding claims 139 and 141, Michael teaches LaBP (laser-assisted bioprinting) offers the possibility to place cells of a specific type wherever in the tissue they are needed. This is a unique feature of bioprinting techniques and it may be used to print skin supplemented with … melanocytes. 
	Michael does not specifically teach the epidermal bio-ink comprises melanocytes or a ratio of the keratinocytes and melanocytes in the epidermal bio-ink.
	Cichorek teaches the ratio of melanocytes to keratinocytes is 1:10 in the epidermal basal layer (Cichorek Pg. 31, Col. 1, lines 6-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Michael, Bisson and Norotte by adding melanocytes to the epidermal bio-ink at a ratio to keratinocytes that is . 

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917) and further in view of Lee (Lee, W. et al., Multi-layered culture of human skin fibroblasts and keratinocytes through three-dimensional freeform fabrication, 2009, Biomaterials, 30: 1587-1589).
Regarding claim 145, Michael, Bisson and Norotte do not teach that either bio-ink comprises cancer cells. 
Lee discloses a multi-layered engineered tissue composites consisting of human skin fibroblasts and keratinocytes which mimic skin layers (Lee Abstract, lines 1-2). Printing and culturing different cell lines like melanocytes, melanomas (cancer cells), or epithelial cells with FB (fibroblasts) and KC (keratinocytes) in multi-layered collagen scaffold, the current method can be used to construct an in vitro skin disease model with cells of different phenotypes or disease progress stage, and may potentially serve as a large-scale high-throughput platform for drug testing and development (Lee Pg. 1594, Col. 1, ¶ 3, lines 4-10). 
rinting and culturing different cell lines like melanocytes, melanomas (cancer cells), or epithelial cells with FB (fibroblasts) and KC (keratinocytes) in multi-layered collagen scaffold can be used to construct an in vitro skin disease model with cells of different phenotypes or disease progress stage, and may potentially serve as a large-scale high-throughput platform for drug testing and development (Lee Pg. 1594, Col. 1, ¶ 3, lines 4-10).

Claims 146-147 are rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Bisson (Bisson, F. et al, Irradiated Human Dermal Fibroblasts Are as Efficient as Mouse Fibroblasts as a Feeder Layer to Improve Human Epidermal Cell Culture Lifespan, 2013, International Journal of Molecular Sciences, 14: 4684-4704) and Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917) and further in view of Stark (US20130078666A1).
Regarding claim 146, Michael, Bisson and Norotte do not teach depositing a test substance to evaluate its ability to elicit a change in skin tissue. 
Stark teaches screening of agents capable of influencing skin, comprising contacting a skin equivalent with an agent capable of influencing human skin and determining whether the skin equivalent is influenced by the agent (Stark Claim 23). The disclosed screening method allows evaluation for toxicity and efficacy screenings (Stark ¶ 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Michael, Bisson and Norotte by further depositing a test substance under evaluation for its ability to elicit a change in skin tissue, as taught by Stark. This is because Stark teaches contacting said agent to the skin equivalent/skin tissue construct would allow assessment of an agent’s effects on wound healing, protection against UV light, therapeutic nature, or toxicity (Stark ¶ 55-58). 
As stated in the 112(b) rejection of claim 147 above, claim 147 is interpreted as depending on claim 146. 
Regarding claim 147, Michael, Bisson, Norotte, and Stark do not explicitly teach depositing the test substance on the apical surface of the epidermal layer of the three-dimensional, engineered, biological skin tissue. However, Michael discloses keratinocytes develop a dense tissue on top of fibroblasts in the printed skin construct, similar to normal epidermis (Michael Pg. 4, Col. 2, lines 2-4). 
One of ordinary skill would be motivated to deposit the test substance on the apical surface of the epidermal layer of the three-dimensional, engineered biological skin tissue, because it can be used as an in vitro skin disease model for testing topical drug formulations. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herlyn (US20040031067A1) discloses dermal reconstructs and autologous skin grafts used in a method to test agents for treatment of skin diseases, for example melanoma. Lee (Design and Fabrication of Human Skin by Three-Dimensional Bioprinting, 2014, Tissue Engineering, 20(6), 473-484) discloses a method of printing engineered tissue composites made of human keratinocytes and human fibroblasts that mimic skin layers through a three-dimensional (3D) freeform fabrication technique. Malda (25th Anniversary Article: Engineering Hydrogels for Biofabrication, 2013, Advanced Materials, 25, 5011-5028) discloses biofabrication techniques for tissue engineered constructs. Gruene (Laser Printing of Stem Cells for Biofabrication of Scaffold-Free Autologous Grafts, 2011, Tissue Engineering, 17(1), 79-87) discloses a biofabrication technique for three-dimensional scaffold-free tissue grafts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657